Title: From George Washington to Colonel Israel Shreve, 25 April 1778
From: Washington, George
To: Shreve, Israel



Sir.
Head Quarters [Valley Forge] 25th April 1778.

I have received your favor of the 16th inclosing a return of the prisoners taken by the enemy near Coopers Ferry—The Disposition which you have made of the men under your command I have no doubt is founded on a knowledge of the Country, and calculated to answer the ends in view.
Your Quarter master is furnished with an order to procure the number of arms required, at Trenton or Easton—I congratulate those Gentlemen of whose conduct you speak so favorably, upon their prospect of recovering from their wounds and am Sir Your most obedt Servt

Go: Washington

